Citation Nr: 1545963	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-20 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bipolar disorder.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1982.  

This matter was originally before the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in October 2011 of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Veteran requested a videoconference hearing before the Board at the local RO.  See the October 2015 report of contact.  This should be done.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


